DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-7, 9-10, 15-16 and 20, in the reply filed on June 29, 2022 is acknowledged.

2.	Claims 21-22, 27 and 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.

3.	Claims 1-7, 9-10, 15-16 and 20 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed July 1, 2022 has been considered and the references therein are of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-6, 9-10, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. The claim(s) recite(s) a nucleic acid molecule comprising a nucleotide sequence encoding a mutant huntingtin protein (mHTT) or a fragment thereof. The claims also recite a cell comprising this nucleic acid molecule. The claimed nucleic acid molecule and the cells comprising same are thus products of nature; the naturally occurring nucleic acid molecules is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.
	For example, Daldin et al. (Scientific Rep. 2017 Jul, 7:5070; listed on IDS) reports a p. 1 that Huntington’s disease is caused by “a CAG triplet repeat expansion, encoding polyglutamine (polyQ), within exon 1 of the HTT gene (MIM 613004). This mutation leads to the generation of mutant HTT (mHTT) fragments, some of which contain the polyglutamine expansion, produced through mechanisms such as aberrant splicing or proteolysis.” (emphasis added)  Thus, nucleic acid molecules encoding for a protein comprising mHTT, or a fragment thereof, are naturally occurring products that would be comprised by naturally-occurring cells of patients having Huntington’s disease (HD). 
This judicial exception is not integrated into a practical application because the claims do not recite anything in addition to the claimed nucleic acid molecules and cells, and therefore do not impose any meaningful limitations on the claimed products. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed nucleic acids and cells have no different structural or functional characteristics from their naturally occurring counterparts.  In particular, the recitation of that the encoded protein comprises a polyQ region, or lacks certain amino acid residues, does not serve to distinguish the claimed nucleic acid molecules that encode these protein fragments from their naturally occurring counterparts: the sequences and/or structures of the nucleic acid molecules are the same in each case. Similarly, isolated cells comprising the claimed nucleic acid molecules do not have markedly different characteristics due to their isolation.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-7, 9-10, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (Neuron, 2015, 85, 726-741; which includes 31 pages of Supplemental Information containing supplemental experimental procedures and supplemental figures S1-S8).
	Gu et al. teach the production of transgenic mouse models expressing human mutant (97Q) or wild-type (WT)(31Q) huntingtin (mHTT) with a deletion of residues 2-16 in the N17 domain of Exon 1 (N17-mHTT-97Q and N17-HTT-31Q, respectively) (see paragraph spanning columns 1-2 and col. 2 at p.727, and Figure 1).  In order to make such a transgenic mouse, Gu would have had possession of the nucleic acid molecules encoding for the mHTT and WT proteins. Such teachings therefore address limitations of present claim 1 (a nucleotide sequence encoding a protein comprising a mHTT or fragment thereof), claims 2 and 10 (wherein the mHTT comprises a fragment of exon 1 of HTT, wherein the fragment comprises at least a polyglutamine (polyQ) region), claim 3 (wherein the poly Q region comprises at least 20 consecutive glutamine residues; Gu’s mHTT comprises 97 glutamine residues), and claim 6 (the mHTT comprises a fragment of exon 1 of HTT comprising a polyQ region having (i.e., comprising) 46 consecutive glutamine amino acids and further lacking amino acid residues 2-16 of exon 1 of HTT).
	Regarding claims 4 and 5, Gu teaches that the deletion of residues 2-16 in N17 (N17) abolished N17-mediated cytoplasmic localization in transfected cells (see col. 2 at p. 727, and Figures S1A and S1B).
	And regarding claims 7, 9-10, 15-16 and 20, Gu teaches the expression of plasmids containing mutant N17 forms of Exon 1-HTT operably linked to EGFP (i.e., a detectable marker)(N17-mHTT-72Q-EGFP) were constructed and transiently transfected into HEK293 cells (see Supplemental Figure S1 at p. 3 and Figure legend at p. 4 of Supplemental Information). Thus, Gu teaches the required elements of present claims 9-10 (a cell comprising a nucleic acid molecule of claim 1), claim 15 (a mammalian cell), claim 20 (the cell is isolated), and claims 7 and 16 (the protein is a fusion protein comprising a detectable protein).

Conclusion
7.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649